DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 07/14/2022 has been entered. Claims 1-17 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112(b) rejection and objection previously set forth in the Non-Final Office Action mailed 04/14/2022.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4 and 16-17, drawn to a coaxial gear, classified in F16H49/001.
II. Claim 15, drawn to a method of manufacturing a coaxial gear, classified in B23P15/14.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process. For example, the teeth can be inserted into the axial guides and then the bearing segments can be press fitted onto the teeth.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification (F16H49/001 and B23P15/14)
the inventions have acquired a separate status in the art due to their recognized divergent subject matter (method and apparatus)
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) (F16H49/001 and B23P15/14)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with George Coury on 08/30/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-14 and 16-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 15 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Status of Claims
	This Office Action is in response to the Application filed on 11/04/2020. Claims 1-17 are presently pending and are presented for examination.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the interview on 08/30/2022.

Claim Objections
Claims 12 and 16-17 are objected to because of the following informalities:
Claim 12 line 3 reads “the side”, --a side-- is suggested.
Claim 16 line 2 reads “a plain”, --the plain-- is suggested.
Claim 16 line 3 reads “a cam”, --the cam-- is suggested.
Claim 17 line 1 reads “(10)”, --(1)-- is suggested.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 10-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hempelmann (DE 3930064 A1) in view of Schmidt (US 8307738 B2).
Regarding claim 1, Hempelmann discloses coaxial gear mechanism (see Fig. 7), with a toothing (510) oriented axially relative to a rotational axis of the coaxial gear mechanism (vertical axis in Fig. 7), a tooth carrier (10) with axially oriented guides (11), teeth (719) which are received in the guides for engagement with the toothing (see Fig. 7), wherein the teeth are oriented with their respective longitudinal axes axially in the guides and are mounted so as to be axially movable in the guides (see Fig. 7), and a cam disk (2) which is rotatable about the rotational axis for axially driving the teeth (see Fig. 7). Hempelmann fails to disclose a plurality of bearing segments are arranged between the cam disk and the teeth for supporting the teeth, and wherein the bearing segments have a plain bearing face for sliding support of the bearing segments on the cam disk. However, Schmidt teaches a plurality of bearing segments (see Fig. 3c, 11) are arranged between the cam disk (7) and the teeth (6) for supporting the teeth (see Fig. 3c), and wherein the bearing segments have a plain bearing face (surface of 11 facing 7) for sliding support of the bearing segments on the cam disk (see Fig. 3c). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Hempelmann with a plurality of bearing segments with a plain bearing face, as taught by Schmidt, so that the plurality of bearing elements transfer the forces of the drive elements to the toothed segment. High load distribution occurs and therefore even very high rotational speeds of the coaxial transmission, along with high torque transfer, can be ensured (see column 2 line 65 - column 3 line 2).
Regarding claim 2, the combination of claim 1 elsewhere above would necessarily result in the following limitations: each of the teeth (Hempelmann, 719) is supported on a respective one of the bearing segments (Schmidt, 11).
Regarding claim 3, the combination of claim 1 elsewhere above would necessarily result in the following limitations: at least two of the bearing segments (Schmidt, 11) are connected together (Schmidt, Fig. 1b).
Regarding claim 4, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the at least two of the bearing segments (Schmidt, 11) are produced integrally (Schmidt, Fig. 1b. Note: integral is defined as “formed as a unit with another part”, therefore, supporting elements 11 are integrally formed as a supporting element unit). Additionally, the specific method of forming is not germane to the issue of patentability of the device itself. See MPEP 2113. It is well established by case law that it is the patentability of the product that is to be determined even though such claims are limited and defined by process steps.  See In re Thorpe et al, 227 USPQ 964 (CAFC 1985). Therefore, the limitation produced integrally has been given only limited patentable weight.
Regarding claim 5, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the bearing segments (Schmidt, 11) each have a tooth hollow (Schmidt, 17) for receiving a respective tooth (Hempelmann, 719; Schmidt, 6) supported on the bearing segment (Schmidt, Fig. 3c).
Regarding claim 6, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the bearing segments (Schmidt, 11) comprise webs (Schmidt, Fig. 2, 13), wherein the webs each connect a first bearing segment with an adjacent bearing segment (Schmidt, Fig. 2).
Regarding claim 10, Hempelmann in view of Schmidt fail to disclose the bearing segments are made of plastic. However, it would have been obvious to one having ordinary skill in the art as of the effective filing date to utilize plastic materials, since it has been held to be prima facie obvious to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Further motivation exists to utilize plastic materials since one of ordinary skill in the art would have known that plastic materials are cheaper to produce and repair and provide a smoother bearing surface to reduce friction during movement.
Regarding claim 11, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the bearing segments (Schmidt, 11) each have an at least substantially constant wall thickness (Schmidt, Fig. 2).
Regarding claim 12, the combination of claim 1 elsewhere above would necessarily result in the following limitations: a lubricant groove (Schmidt, Fig. 2, groove between 11) is formed between two bearing segments (Schmidt, 11) on the side facing the cam disk (Schmidt, 7).
Regarding claim 13, Hempelmann fails to disclose the teeth are arranged along at least two concentric rings. However, Schmidt teaches the teeth (see Fig. 4, 6) are arranged along at least two concentric rings (see Fig. 4). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Hempelmann with two concentric rings of teeth, as taught by Schmidt, to distribute the torque load across multiple teeth which reduces wear and stress on individual teeth. As a result of the combination the following limitations would necessarily result: the guides (Hempelmann, 11) with the teeth (Hempelmann, 719) arranged therein are arranged along at least two concentric rings (Schmidt, Fig. 4).
Regarding claim 14, the combination of claim 13 elsewhere above would necessarily result in the following limitations: the bearing segments (Schmidt, 11) are arranged along or axially offset to the at least two concentric rings (Schmidt, Fig. 4).
Regarding claim 16, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the bearing segments (Schmidt, 11) are each supported via a plain bearing face (Schmidt, surface of 11 facing 7) on a profiling (Schmidt, profile of 7) of a cam disk (Schmidt, 7) of the coaxial gear mechanism (Schmidt, Fig. 2).
Regarding claim 17, the combination of claim 1 elsewhere above would necessarily result in the following limitations: a profiling (Schmidt, surface of 7) of the cam disk (Schmidt, 7) has a profiling slide face (Schmidt, surface of 7) facing the bearing segments (Schmidt, 11), on which the bearing segments rest with their respective plain bearing faces (Schmidt, surface of 11 facing 7).
 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hempelmann (DE 3930064 A1) in view of Schmidt (US 8307738 B2) and Pitter (US 154379 A).
Regarding claim 7, Hempelmann fails to disclose the teeth are connected to the bearing segments via a respective latching mechanism. However, Pitter teaches the teeth (e) are connected to the bearing segments (c) via a respective latching mechanism (e1). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Hempelmann with a latching mechanism, as taught by Pitter, to allow for rotation of the teeth during operation while also ensuring proper engagement with the outer teeth, i.e., ensuring proper extension and retraction of the tooth.

Allowable Subject Matter
Claims 8-9 are allowed.

Response to Arguments
Applicant’s arguments, see page 8 first paragraph, filed 07/14/2022, with respect to the 102 rejection of claim 1 have been fully considered and are persuasive.  The 102 rejection of claim 1 of 07/14/2022 has been withdrawn.
Applicant's arguments filed 07/14/2022, with respect to the 103 rejection of claim 1, have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that Hempelmann uses spring in Fig. 11, and that if such springs were used with separate bearing elements as claimed, the spring would only act on the bearing segments and not on the bodies of the teeth, the Examiner respectfully disagrees. As can be seen from the 103 rejection of claim 1 above, the rejection relies on the embodiment shown in figure 7 of Hempelmann and not the embodiment shown in figure 11. The figure 7 embodiment does not require any springs, and therefore the argument is moot. 
Regarding Applicant’s arguments that if the person having ordinary skill in the art were to add some bearing elements to the embodiments shown in figure 7 of Hempelmann, he would have refrained from adding additional sliding elements as there is no incentive to do so, the Examiner respectfully disagrees. Claim 1 does not require additional sliding elements, but a plain bearing surface of the bearing elements. The bearing elements 11 of Hempelmann discloses a plain bearing surface which faces the cam disk 7. One having ordinary skill in the art when combining the bearing elements of Schmidt with the apparatus of Hempelmann would inherently be adding the plain bearing surface. As such, Hempelmann in view of Schmidt discloses the limitations of claim 1. 
Regarding Applicant’s arguments that if the skilled artisan would combine Hempelmann with Schmidt, rolling bodies as bearing elements would have been also envisaged, the Examiner respectfully disagrees. First, claim 1 uses the transitional phrase “comprising” which includes unrecited elements. Even if the resulting combination included rolling bodies, there is nothing in the claims that preclude the use of rolling bodies. As such, Hempelmann in view of Schmidt discloses the limitations of claim 1.
Regarding Applicant’s arguments that claims 16 and 17 define over the prior art of record, the Examiner respectfully disagrees. First, the claims must be given their broadest reasonable interpretation. Second, as noted above, the claims do not preclude any additional unrecited elements. Therefore, the claim language of claims 16 and 17 do not require the plain bearing faces to be in direct contact with the cam disk. As such, Hempelmann in view of Schmidt discloses the limitations of claims 16 and 17. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/Primary Examiner, Art Unit 3658